C LIFTON B UDD & D E M ARIA , LLP

November 8, 2019
Page 1 of 1



                                                November 8, 2019
                                  Request DENIED. Per ECF No. 28, the conference will take place on November 15,
Via ECF                           2019. Defendants have requested, and the Court has granted, three extensions of time
Hon. Jesse M. Furman              to answer or otherwise respond to the Complaint. See ECF Nos. 18, 22, 24. One
United States District Judge      extension caused the initial pretrial conference to be adjourned from September 27 until
                                  November 13. ECF No. 18. At that time, the parties were reminded of their obligations
United States District Court      to participate in mediation in advance of the conference. The Court will not adjourn the
Southern District of New York     conference merely because the parties failed to heed the Court's reminder. The Clerk of
40 Centre Street, Room 2202       Court is directed to terminate ECF No. 27. SO ORDERED.
New York, N.Y. 10007
                                                                     November 12, 2019
                       Re:     Holzknecht v. Parkchester Preservation Management, LLC, et al.
                               19-cv-06006 (JMF)

Dear Judge Furman:

        This firm represents Defendants in this action. Pursuant to Your Honor's Individual Rules
and Practices in Civil Cases, Defendants respectfully request an adjournment of the initial
pretrial conference scheduled for November 13, 2019.

        The basis for this request is that the Parties are not scheduled to participate in a settlement
conference prior to the initial pretrial conference on November 13, 2019. In accordance with the
Court’s June 28, 2019 Order (Dkt. 7), the Parties contacted the chambers of Magistrate Judge
Freeman regarding settlement and participated in an initial phone conference with her on
October 17, 2019. Prior to scheduling a settlement conference, Judge Freeman directed the
Parties to produce relevant records and provide her a joint status letter by November 22, 2019.
Defendants request the opportunity to do so, and to provide a status letter to Your Honor after the
Parties have participated in a settlement conference with Judge Freeman per the Court’s Order.

       This is Defendants’ first request for an adjournment of the initial pretrial conference. I
spoke to Plaintiff’s counsel, and he does not consent to the adjournment, as he says he seeks
records from Defendants prior November 22nd.

       Thank you for your consideration of Defendants’ request.

                                                Respectfully submitted,

                                                CLIFTON BUDD & DEMARIA, LLP

                                                By: ________________________
                                                      Carla Gunther
